Citation Nr: 1634729	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-28 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a right ankle injury.  

2.  Entitlement to service connection for narcolepsy to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a disability manifested by dizziness to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1996 and from June 2006 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

During the pendency of the appeal, in a February 2013 RO rating decision, a temporary total (e.g., 100 percent) rating was assigned for a period surrounding his right ankle arthroscopy and lateral reconstructive surgery, under 30 C.F.R. § 4.29 from December 7, 2012 to February 28, 2013.  In a November 2013 RO rating decision, this period was extended from March 2, 2013 to May 31, 2013.  The 100 percent rating during these periods represent the highest rating which may be assigned; thus, the immediate appeal relates only to those periods during which less than 100 percent rating is in effect.  

Additionally, in a March 2013 RO rating decision, service connection for moderate deformity of the right ankle under DC 5273 (malunion of os calcis or astragalus), evaluated at 10 percent disabling was granted, effective April 9, 2012 (the date of the April 2012 VA ankle examination).  The Veteran has not expressed disagreement with the effective date or rating of this grant, as such, the matter is not for appellate consideration.  

The Board denied entitlement to a rating in excess of 10 percent for the Veteran's residuals of a right ankle injury in September 2015.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  A May 2016 Order granted an undated Joint Motion for Partial Remand (JMPR) to vacate the denial of entitlement to a rating in excess of 10 percent for failure to provide an adequate reasons and bases when denying entitlement to a rating in excess of 10 percent for residuals of a right ankle injury.  

As will be discussed in greater detail below, the Board has found it appropriate to grant a 20 percent evaluation for the Veteran's service connected residuals of a right ankle injury, while the matter of whether the rating in excess of 20 percent is warranted is being remanded for further development.

The matters of entitlement to service connection for narcolepsy and disability manifested by dizziness were remanded in March 2012, January 2014, January 2015 and September 2015 for further development.  The matters have since returned to the Board.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2011.  A transcript of the hearing is associated with the claims file.  

In a June 23, 2016 correspondence, the Veteran has reported as a reduced sense of feeling in his right foot as due to his ankle which results in minor ankle inversions and more frequently jamming his right exterior toe on furniture.  He also complained of right hip pain, and sleep trouble due to his ankle condition.  However, he has not filed a formal claim of entitlement to service connection for a right foot, toe, or sleep condition, or claim to reopen for a bilateral hip condition, to include as secondary to his right ankle condition.  In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Therefore, if the Veteran wishes to file a claim (or claim to reopen) of service connection for a right foot, toe, hip or sleep condition, to include as secondary to his service-connected right ankle condition, he and/or his representative must file the appropriate application(s) with the Agency of Original Jurisdiction.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The issue of entitlement to service connection for narcolepsy and a disability manifested by dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of a right ankle injury are manifested by non-union of the right distal fibula with symptoms most closely approximating a moderate disability.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for residuals of a right ankle injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270-74 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the September 2015 Board decision, the Veteran was denied entitlement to a rating in excess of 10 percent for his residuals of a right ankle injury under Diagnostic Code (DC) 5299-5271, as analogous to limitation of motion.  As noted, a May 2016 Order granted the associated JMPR to vacate the Board's denial for failure to provide an adequate reasons and bases when denying entitlement to a rating in excess of 10 percent for residuals of a right ankle injury.  Specifically, the JPMR found that the Board had failed to properly and accurately consider all the potentially applicable diagnostic codes, to include DC 5262.  Upon further review of the Board's analysis in the 2015 decision, the Board intended to grant a higher rating of 20 percent for a "moderate" right ankle disability with non-union of the fibula under DC 5262.  In this regard, the Board notes that despite the typographical errors, the analysis states that a 20 percent rating was warranted, non-union of the right distal fibula was highlighted, a finding was made that the disability most closely approximated symptoms characterized as "moderate," and it noted that a higher rating was possible under DC 5262 if the disability had been "marked."  The Board further notes that to grant a rating under both DC 5299-5271 and DC 5262 would constitute impermissible pyramiding because both codes contemplate limitation of motion.  See 38 C.F.R. § 4.14.  As such, the Board finds a higher, more advantageous rating under DC 5262 of 20 percent is granted and replaces the former rating under DC 5299-5271.  

As noted above, the remaining claim for an evaluation in excess of 20 percent remains pending; thus, the Board is not precluding the award of a higher rating.  However, such determination is being deferred pending the development ordered herein below.


ORDER

Entitlement to a rating of 20 percent for residuals of a right ankle injury is granted.


REMAND

The Veteran's claims of entitlement to an increased rating for residuals of a right ankle injury and service connection for narcolepsy and a disability manifested by dizziness to include as secondary to service-connected disabilities must be 
remanded for further development.

In a correspondence received June 23, 2016, the Veteran has asserted a worsening of his right ankle disability.  For instance, the Veteran reported an increase in mild pain on and around his right ankle surgery site.  The Veteran has also described random pain that radiated on all sides of his ankle on a daily basis and popping in both ankles.  Additionally, he reported flare-ups due to changes in the weather which cause mild throbbing pain.  In light of the lay statements suggesting a possible worsening of the condition since the latest VA examination in March 2015, an additional VA compensation examination should be conducted.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The September 2015 Board remand requested an addendum opinion to address the etiology of the Veteran's narcolepsy as secondary to his service-connected disabilities (PTSD, tinnitus, right ankle conditions, bilateral ingrown toenail, right knee pain, left knee pain, left ankle sprain), including medication used to treat the disability.  

An addendum opinion was provided in January 2016.  The VA examiner provided a negative nexus opinion between the Veteran's narcolepsy and a chronic ankle condition and PTSD.  In support of the opinion, medical literature regarding the cause of narcolepsy was provided.  However, the opinion did not address whether the condition has been aggravated (permanently worsened beyond the natural progression) due to any service-connected disabilities.  Further, the opinion did not address the impact of the medications taken to treat service connected conditions on narcolepsy, if any.  Thus, an addendum opinion is required on remand to adequately address the etiology of the Veteran's narcolepsy on a secondary basis.

In the December 2015 VA examination of a disability manifested by dizziness, identified as a peripheral vestibular condition, the examiner has indicated that dizziness may be secondary to medication for the Veteran's narcolepsy.  As such, the Board finds that the issue of entitlement to service connection for a disease manifested by dizziness is inextricably intertwined with entitlement to service connection for narcolepsy.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA treatment records with the claims file, including any records from beyond April 2015 from the West Haven VAMC.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right ankle condition.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should describe the nature and extent of the Veteran's service-connected residuals of a right ankle injury.  The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.  Indicate whether the Veteran experiences any ankylosis of the right ankle, and if so, the extent of such ankylosis.

The examiner should also indicate whether the Veteran's right ankle condition presents a moderate or marked disability, if appropriate.

State whether there is any malunion or non-union of the tibia and fibular; and, if non-union, whether it has loose motion, requiring a brace (to include at any time during the appeal period, if possible).  

The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

State what impact, if any, the Veteran's right ankle disability has on occupational functioning and daily living.

3.  Provide the claims file, including this remand, to an appropriate VA examiner to provide an opinion regarding the etiology of the current narcolepsy as secondary to service-connected disabilities.  If, and only if, the examiner determines that an actual physical examination is necessary, one should be scheduled.  

The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide the following opinion:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's narcolepsy is caused or aggravated (permanently worsened) by his service-connected disabilities (PTSD, tinnitus, right ankle conditions, bilateral ingrown toenails, bilateral knee pain and left ankle sprain), including medication used to treat the disabilities?  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






Department of Veterans Affairs


